Name: Commission Regulation (EEC) No 4000/89 of 28 December 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/64 Official Journal of the European Communities 29 . 12 89 COMMISSION REGULATION (EEC) No 4000/89 of 28 December 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 27 December 1989 ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (')&gt; as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1 636/87 (6), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 ("), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto , Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION : Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3548/89 Q, as last amended by Regulation (EEC) No 3956/89 (8); Article 1 Whereas Council Regulation (EEC) No 1906/87 (9) amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 2302 10, 230220, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 3548/89 are hereby altered to the amounts set out in the Annex, Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 363, 13 . 12. 1989, p. 1 . (  ') OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 177, 24. 6 . 1989, p. 1 . O OJ No L 164, 24. 6 . 1985, p. 1 . (6) OJ No L 153, 13 . 6 . 1987, p. 1 . O OJ No L 348 , 29 . 11 . 1989, p. 8 . This Regulation shall enter into force on 29 December 1989 . (8) OJ No L 379 , 28 . 12. 1989, p. 50 . 0 OJ No L 182, 3 . 7. 1987, p. 49 . H OJ No L 281 , 1 . 11 . 1975, p. 65 . (") OJ No L 168 , 25 . 6 . 1974, p. 7. ( 12) OJ No L 202, 26 . 7. 1978 , p. 8 . 29 . 12. 89 Official Journal of the European Communities No L 380/65 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 28 December 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries (other than ACP or OCT) 0714 10 10 (') 51,14 116,42 121,25 0714 10 91 48,12 116,42 118,23 0714 10 99 51,14 116,42 121,25 0714 90 11 48,12 116,420 118,23 0714 90 19 51,14 116,42 (3) 121,25 1102 20 10 55,32 233,77 239,81 1102 20 90 30,95 132,47 135,49 1102 90 10 92,66 212,81 218,85 11031311 55,32 233,77 239,81 1103 13 19 55,32 233,77 239,81 1103 13 90 30,95 132,47 135,49 1103 19 30 92,66 212,81 218,85 1103 21 00 55,36 226,22 232,26 1103 29 20 92,66 - 212,81 218,85 1103 29 40 55,32 233,77 239,81 1104 11 10 52,10 120,59 123,61 1104 11 90 102,28 236,46 242,50 1104 19 10 55,36 226,22 232,26 1104 19 50 55,32 233,77 239,81 1104 21 10 80,01 189,17 192,19 1104 21 30 80,01 189,17 192,19 1104 21 50 126,34 295,58 301,62 1104 21 90 52,10 120,59 123,61 1104 23 10 46,83 207,79 210,81 1104 23 30 46,83 207,79 210,81 1104 23 90 30,95 132,47 135,49 1104 29 10*10 (4) 39,46 167,15 170,17 1 104 29 30*10 (4) 46,86 201,09 204,11 1104 29 91 30,97 128,19 131,21 1104 30 10 26,59 94,26 100,30 1104 30 90 26,58 97,40 103,44 1106 20 10 51,14 114,60 (3) 121,25 1106 20 91 64,63 205,46 0 229,64 1106 20 99 64,63 205,46 0 229,64 1107 10 11 59,65 223,71 234,59 1107 10 19 47,32 167,15 178,03 1107 10 91 96,53. 210,45 221,33 0 1107 10 99 74,88 157,25 168,13 No L 380/66 Official Journal of the European Communities 29 . 12. 89 (ECU/tonne) Import levies CN code Portugal ACP or OCT Third countries (other than ACP or OCT) 1107 20 00 85,47 183,26 194,14 (2) 1108 11 00 80,83 276,50 297,05 1108 12 00 64,63 209,09 229,64 1108 13 00 64,63 209,09 229,64 1108 14 00 64,63 104,54 229,64 1108 19 90 64,63 104,54 (3) 229,64 1109 00 00 290,94 502,72 684,06 1702 30 51 154,22 272,73 369,45 1702 30 59 110,57 209,09 275,58 1702 30 91 154,22 272,73 369,45 1702 30 99 110,57 209,09 275,58 1702 40 90 110,57 209,09 275,58 1702 90 50 110,57 209,09 275,58 1702 90 75 156,96 285,71 382,43 1702 90 79 ­ 108,38 198,70 265,19 2106 90 55 110,57 209,09 275,58 2302 10 10 19,98 51,91 57,91 2302 10 90 35,97 111,23 117,23 2302 20 10 19,98 51,91 57,91 2302 20 90 35,97 111,23 117,23 2302 30 10 19,98 51,91 57,91 2302 30 90 35,97 111,23 117,23 2302 4010 19,98 51,91 57,91 2302 40 90 35,97 111,23 117,23 2303 10 11 236,10 259,74 441,08 (') 6 % ad valorem, subject to certain conditions. (J) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 II and 0714 90 19,  flours and meal of arrow-root falling within CN iode 1106 20,  arrow-root starch falling within CN code 1108 1990. (4) TARIC code : wheat.